THE     ATTORNEY         GENERAL




Honorable Fred L. Blundell
District Attorney
22nd Judicial District
Lockhart, Texas
Dear Sir:                      Opinion NO. o-6251
                               Re: The use of pasters or stickers
                                    on ballots in the general elec-
                                    tion under the facts stated.
         Your letter of September 27, 1944, requesting the
opinion of this department on the questions stated therein,
is in part, as follows:
            "Our County Judge, M.O. Flowers, recently
       died, after having been elected as the Democratic
       Nominee for the next term. The Democratic Com-
       mittee met, but failed to certify a name to be
       placed on the ballot as the Democratic nominee;
       so a write-in campaign will be conducted for the
       office in the General Election on November 7th.
            "The question has been brought up as to
       whether OP not it would be legal for a candidate
       to distribute gummed strips of paper, with his
       name printed thereon, to be pasted on the ballot
       when the voter casts his ballot, instead of writ-
       in the name of the candidate on the ballot.'!
            Generally speaking as stated in Corpus Juris Secundum.
vol.    29, P. 262;
            'In some jurisdictions, statutes barring the
       use of stickers or pasters on ballots have been
       sustained; and, under some provisions, the placing
       by a voter on a ballot of a paster OP sticker with
       the name of the candidate written or printed there-
       on rendered invalid the ballot or the vote attempted
       to be so cast; but under other statutes the elec-
       tors may use printed pasters for the insertion of
       names not on the ballot instead of writing them in
       the space reserved for their reception, although in
       some jurisdictions the use of pasters is authorized
       only in case of removal, death, or resignation of
Honorable Fred L. Blundell, page 2         o-6251


    the candidate after printing of the ballots.


         "Pasters substantially conforming to statutory
    requirements are sufficient, but ballots containing
    stickers on which the name of the candidate is var-
    iously and substantially misspelled cannot be
    credited to such candidate; and a sticker which
    is so noticeably different in color from the bal-
    lot that it can be seen through the paper cannot
    be used.

         "Stickers or pasters must be used In the
    manner and in such places on the ballot as may be
    prescribed by statute, but mlnor departures from
    the terms of the statute, where there has been
    substantial compliance and the intent of the voter
    can be asr;ertained,do not invalidate the ballot.
    . 0 e . 0
         Article 2979, Vernon's Annotated Civil Statutes, pro-
vides:
        "If a nominee dies or declines his nomination,
   and the vacancy so created shall have been filled,
   and such facts shall have been duly certified in
   accordance with the provisions of this title, the
   Secretary of State or county judge, as the case may
   be, shall promptly notify the official board created
   by this law to furnish election supplies that such
   vacancy has occurred and the name of the new nominee
   shall then be printed upon the official ballot, if
   the ballots are not already printed. If such decli-~
   nation or death occurs after the ballots are printed,
   OP due notice of the name of the new nominee is
   received after such printing, the official board
   charged with the duty of furnishing election supplies
   shall prepare as many pasters bearing the name of
    the new nominee as there are official ballots, which
   shall be pasted over the name of the former nominee
   on the official ballot before the presiding judge of
   the precinct irdorses his name on the bellot for
   identification, No paster shall be used except as
   herein authorized, and if otherwise used the names
   pasted shall not be counted."
         The foregoing statute is the only one we have been able
to find authorizing the use of pasters and such statute pre-
scribes the manner in which the pasters shall be used. It.fur-
Honorable Fred L. Blundell, page 3          o-6251


ther provides that no pasters shall be used except as authorized
by said statute, and if otherwise used the names pasted shall
not be counted. Under the facts stated in your letter it is
clear that the foregoing statute does not authorize the use of
pasters under said facts and circumstances presented in your
inquiry. Therefore, it is our opinion that pasters delivered
by a candidate with his name printed thereon cannot be legally
pasted on the ballot where the voter casts his ballot, instead
of writing the name of the candidate on the ballot. Stated
differently if the voter desires to vote for the candidate in
question he may do so only by writing his name in on the bal-
lot.
         In connection with the foregoing statement we direct
your attention to Articles 2978, 2981 and 3009, Vernon's Anno-
tated Civil Statutes.
         This department held in an opinion written July 2, 1936,
Vol. 372, P. 518, Letter Opinions of the Attorney General's
Office, that the candidate for constable who failed to make ap-
plication~within the time required by law to have his name placed
on the ticket may nevertheless have his name written on the bal-
lo,tby each individual voter, but it may not be stamped on the
ballot with the rubber stamp. This opinion, we believe, supports
our answer to your question.
         Summriz~iIg, you are advised, that pasters n?ustbe used
in the manner and in such places on the ballot es may be pre-
scribed by the statu,tesand that our statutes do not authorize
the use of pasters under the facts and circumstances under con-
sideration.
                              'Yoursvery truiy,
                            ATTORNEY GENERAL OF TEXAS
AW:fo:wc                      BY     s/Ardell Williams
                                       Ardell Williams
APPROVED CCT 10, 194"                  Assistsnt
s/:GroverSellers
ATTORNEY ';EKERALOF TFYJS
Approved Opir,ionCommittee Fy--.,__
                              s/BWB Chairmen